Cas@ 2:19-cv-02180-FMO-JC Document 24 Filed 03/22/19 Page 1of31 Page ID #:149

 

REDACTED VERSION OF DOCUMENT
PROPOSED TO BE FILED UNDER SEAL

FILED
CLERK, U.S, DISTRICT COURT

 

Cory A. Baskin (SBN 240517)
cb@witkowlaw.com

Brandon J. Witkow (SBN 210443)
bw@witkowlaw.com

witkow | baskin

21031 Ventura Boulevard, Suite 700 CENTRAL DISTRICT OF CALIFORNIA
Woodland Hills, California 91364
Tel: 818.296.9508

Fax: 818.296.9510

 

MARCH 22 2019

 

 

 

 

 

 

py: _Vdr DEPUTY

 

Attorneys for Relator

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA-WESTERN DIVISION

UNITED STATES OF AMERICA EX FILED UNDER SEAL PURSUANT TO
REL. JOHN DOE, 31 U.S.C. § 3730

Case No.: CV 19-2180 FMO (JCx)

Plaintiff,
COMPLAINT FOR VIOLATIONS OF
VS. FALSE CLAIMS ACT, 31 U.S.C
3729, ET SEQ.; DEMAND FOR JURY
TRIAL

SPACE EXPLORATION
TECHNOLOGIES, CORP.,

Defendant.

 

1

 

 

FALSE CLAIMS ACT COMPLAINT

 
Cas

a DO oO SS Ww Nw KK OO WO WA BD nH Fe WwW HO —
e
m

Nm
oo

K

 

b 2:19-cv-02180-FMO-JC Document 24 Filed 03/22/19 Page 2 of 31 Page ID #:150

JURISDICTION

l. Jurisdiction is predicated upon federal subject matter jurisdiction
pursuant to Title 31 U.S.C. of the False Claims Act, 31 U.S.C. § 3729, 3730 and
3732(a), and 28 U.S.C. § 1331 and 31 U.S.C. § 3732.

VENUE

e Venue in the United States District Court for the Central District of
California is predicated upon 31 U.S.C. § 3732(a) and 28 U.S.C. § 1391(b) and (c).
Defendant Space Exploration Technologies, Corporation (“SpaceX”), the entity
charged herein with violations of the False Claims Act, 31 U.S.C. § 3729 et seq., now
has, and at all times alleged herein had, its principal place of business in the Central
District of California and the violations of the False Claims Act, 31 U.S.C. § 3729 et
seq., alleged herein occurred in the Central District of California.

THE PARTIES

RELATOR
sy The Plaintiff is the United States of America and the Co-Plaintiff Relator
is John Doe (“Doe” or “Relator’). Doe is now, and at all times material to the
allegations alleged herein was, a resident of the Central District of California.

4. In or about tii 2016, Doe began working for SpaceX

in SpaceX’s Non-Destructive Evaluation Department at SpaceX’s

 

 

Hawthorne, California facility.

 

 

FALSE CLAIMS ACT COMPLAINT

 

 
Cas

co OU wWoH DH tA Se WHS Ye

oOo ~~ DW mA Sf WY KH KK CO WO OAH Dn ee WwW ee

K

 

b 2:19-cv-02180-FMO-JC Document 24 Filed 03/22/19 Page 3 0f31 Page ID #:151

 

6. Doe has standing to sue as a Relator pursuant to the False Claims Act, 31]

U.S.C. § 3730(b)(1). Doe is the “original source” of all the false claims by SpaceX
pursuant to the False Claims Act, 31 U.S.C. § 3730(e)(4)(A), on the grounds that: Doe

had direct and independent knowledge of the false claims by SpaceX alleged herein,
which he acquired during the course of his employment at SpaceX; before filing this
action, Doe voluntarily disclosed to the Government the information on which
allegations herein are based; and the subject information is and was independent of,
and materially adds to, the publicly disclosed information pertaining to the
transactions at issue. As set forth more fully below, from at least i $5] 2016 to at least
a 2018, if not also beginning before this period and continuing thereafter,
SpaceX repeatedly certified compliance with various statutes, regulations, and
contract terms as a condition to receiving payment from the United States
Government, yet knowingly, intentionally, and/or with reckless disregard failed to
comply with such statutes, regulations, and contract terms.

B. DEFENDANT SPACEX

7. At all relevant times, Defendant SpaceX was and is a corporation
incorporated in Delaware, and existing, doing business and employing individuals in
the County of Los Angeles, State of California. Specifically, SpaceX’s global
headquarters, from where the corporation’s officers direct, control, and coordination
the company’s activities, 1s located in Hawthorne, California.

8. SpaceX is a space transport services company that purports to employ
more than 6000 employees. It builds its rocket engines, rocket stages, spacecraft,
principal avionics and all software primarily, if not exclusively, in-house in its
Hawthorne facility. It was founded in 2002 by former Pay Pal entrepreneur and Tesla

Motors CEO, Elon Musk, to "revolutionize space technology, with the ultimate goal

3

 

FALSE CLAIMS ACT COMPLAINT

 

 
Cas

—_—

co OU WOH DA Se WH NW

K

 

b 2:19-cv-02180-FMO-JC Document 24 Filed 03/22/19 Page 4 of 31 Page ID #:152

of enabling people to live on other planets." SpaceX has developed the Falcon | and
Falcon 9 launch vehicles, both of which were designed from conception to eventually
become reusable, and the Dragon spacecraft which is launched into orbit by the
Falcon 9 launch vehicle to supply the International Space Station with cargo. A
manned version of Dragon is in development.

9. According to SpaceX’s website:

SpaceX has gained worldwide attention for a series of historic

milestones. It is the only private company capable of returning a

spacecraft from low Earth orbit, which it first accomplished in 2010.

The company made history again in 2012 when its Dragon spacecraft

became the first commercial spacecraft to deliver cargo to and from

the International Space Station.

SpaceX successfully achieved the historic first reflight of an orbital
class rocket in 2017, and the company now regularly launches flight-
proven rockets. In 2018, SpaceX began launching Falcon Heavy, the

world’s most powerful operational rocket by a factor of two.

As one of the world’s fastest growing providers of launch services,
SpaceX has secured over 100 missions to its manifest, representing
over $12 billion on contract. These include commercial satellite
launches as well as US government missions. SpaceX’s Dragon
spacecraft is flying numerous cargo resupply missions to the space
station under a series of Commercial Resupply Services contracts.
Dragon was designed from the outset to carry humans to space and
will soon fly astronauts under NASA’s Commercial Crew Program,

with the first demonstration flight targeted for January 2019.

4

 

FALSE CLAIMS ACT COMPLAINT

 

 
Cas

—_—

co OU OW YH DO UH HSE WY tL

K

b 2:19-cv-02180-FMO-JC Document 24 Filed 03/22/19 Page 5 of31 Page ID #:153

Building on the achievements of Falcon 9 and Falcon Heavy, SpaceX
is working on a next generation of fully reusable launch vehicles that
will be the most powerful ever built, capable of carrying humans to

Mars and other destinations in the solar system.

FALCON 9

Falcon 9 is a two-stage rocket designed and manufactured by SpaceX
for the reliable and safe transport of satellites and the Dragon
spacecraft into orbit. Falcon 9 is the first orbital class rocket capable
of reflight. SpaceX believes rocket reusability is the key breakthrough
needed to reduce the cost of access to space and enable people to live

on other planets.

Falcon 9 was designed from the ground up for maximum reliability.
Falcon 9’s simple two-stage configuration minimizes the number of
separation events -- and with nine first-stage engines, it can safely

complete its mission even in the event of an engine shutdown.

Falcon 9 made history in 2012 when it delivered Dragon into the
correct orbit for rendezvous with the International Space Station,
making SpaceX the first commercial company ever to visit the station.
Since then Falcon 9 has made numerous trips to space, delivering
satellites to orbit as well as delivering and returning cargo from the
space station for NASA. Falcon 9, along with the Dragon spacecraft,
was designed from the outset to deliver humans into space and under
an agreement with NASA, SpaceX is actively working toward this

goal.

5

 

 

 

FALSE CLAIMS ACT COMPLAINT

 
Cas@ 2:19-cv-02180-FMO-JC Document 24 Filed 03/22/19 Page 6of31 Page ID #:154

 

| DRAGON

2 Dragon is a free-flying spacecraft designed to deliver both cargo and
3 people to orbiting destinations. Dragon made history in 2012 when it
4 became the first commercial spacecraft in history to deliver cargo to
5 the International Space Station and safely return cargo to Earth, a feat
6 previously achieved only by governments. It is the only spacecraft
7 currently flying that is capable of returning significant amounts of
8 cargo to Earth. Currently Dragon carries cargo to space, but it was
9 designed from the beginning to carry humans. As part of NASA's
10 Commercial Crew Program, SpaceX is now developing the
1] refinements that will enable Dragon to fly crew. The first
12 demonstration flight for this program is targeted for January 2019.

13 SPACEX’S GOVERNMENT CONTRACTS

14 10. According to the 2018 Annual Compendium of Commercial Space

15 || Transportation prepared by the Federal Aviation Administration’s Office of
16 |}Commercial Space Transportation, from 2006 through 2016 alone, SpaceX has
17 ||received and/or been allocated more than $7.24 billion in development and mission
18 ||contracts from NASA. SpaceX’s NASA funding has come through three programs:
19 |}Commercial Orbital Transportation Services (“COTS”), Commercial Resupply
20 ||Services (“CRS”), and the Commercial Crew Program (“CCP”). CCP has included
21 |/four major rounds of funding: Commercial Crew Development (“CCDev”),
22 ||Commercial Crew Development 2 (“CCDev2”), Commercial Crew Integrated
23 ||Capabilities (“CCiCap”) and Commercial Crew Transportation Capability
24 ||(“CCtCap”). Specifically, Under COTS, NASA paid $396 million to SpaceX to
25 ||develop the Falcon 9 booster and Dragon spacecraft as part of a public-private
26 || partnership. COTS was followed by a series of resupply contracts that have totaled
27 ||$3.7 billion. Under CRS-1, NASA originally contracted for 12 flights at a cost of $1.6
28 || billion. It later added five more missions to the contract for $1.2 billion. The CRS-2

6

 

FALSE CLAIMS ACT COMPLAINT

 

 

 
Cas

—

CoC OU WAT ODO UH He WY NY

 

# 2:19-cv-02180-FMO-JC Document 24 Filed 03/22/19 Page 7 of 31 Page ID #:155

contract calls for a minimum of six flights at $900 million, with the likelihood of
additional orders. NASA is also paying $3.125 billion to SpaceX for the development
and initial flights of the upgraded Crew Dragon spacecraft, which will take astronauts
to the International Space Station (ISS). The following chart summarizes the amounts

of the various SpaceX-NASA contracts:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Contract Year Amount Remarks

coTs 2006 $396 million Dragon

CRS 1 2008 $1.6 billion Dragon (12 flights)
CRS 1E 2015 $1.2 billion Extension of live missions from 2017 to 2018
CCDov2 2011 $75 million Crewed Dragon development

CCiCap 2012 $460 million Crewed Dragon maturation

CPC 2012 $10 million Crew Certification
CCtCap 2014 $26 billion Final development phase of Dragon V2
CRS 2 2016 $900 million Six missions from 2019 to 2024
$7.24 billion

11. In, July 2017 SpaceX’s founder and CEO, Elon Musk, provided telling
insight into his and SpaceX’s philosophy with respect to government contracting,
emphasizing that NASA veer away from its traditional “cost-plus” contract framework
in favor of “fixed-price” contracts (such as COTS). Musk explained: “We’ve got to
change the way contracting is done. You can’t do these cost-plus, sole-source
contracts because then the incentive structure is all messed up. As soon as you don’t
have any competition, the sense of urgency goes away. And as soon as you make
something a cost-plus contract, you’re incenting the contractor to maximize the cost of
the program, because they get a percentage.” Musk referred to this cost-plus as a
“eravy train” for government contractors. In essence, a cost-plus contract requires a
particular contractor to develop a piece of space hardware. Then such an arrangement
pays all of the contractor’s costs plus a fee, typically about 10 percent.

12. Musk said NASA could avoid unnecessary delays and costs by
transitioning to a system of competitive awards for fixed-price contracts, in which
companies are only paid when they meet “milestones” such as completing a flight test
or satisfying NASA about the safety performance of a vehicle. With a fixed-price

contract, a bidder is expected to contribute funds to a project, because while the space

7

 

FALSE CLAIMS ACT COMPLAINT

 

 
Cas

—

co OU wWaHN DA Se WH

K

 

b 2:19-cv-02180-FMO-JC Document 24 Filed 03/22/19 Page 8 of 31 Page ID #:156

hardware provides a government service, it 1s also expected to find a commercial
market. In return, government oversight is less intrusive, freeing the contractor to
make more commercially savvy decisions. The Falcon 9 rocket developed as part of
the commercial cargo program offers a clear example of this, because in addition to
flying supplies to the station, it has allowed SpaceX to begin to assume a dominant
position in the global market for satellite launches.

13. According to Musk, fixed price contracts also address another factor that
leads to bloated contracts. As part of the commercial crew program, NASA and its
contractors negotiate “requirements” for everything from loss-of-crew probabilities, to
the design of control panels, to paint colors. In a fixed-price contract, if SpaceX finds
a requirement to be unnecessary and can convince the government, it saves the
company money. Under a cost-plus contract, there is no incentive for the contractor to
do this. Higher costs and delays just mean the government contract runs longer and
pays higher fees.

14. NASA, however, has traditionally favored cost-plus contracts because
they allow for more effective and robust government oversight of taxpayer funds.
With a cost-plus contract, based upon a complicated set of federal procurement rules,
NASA establishes specifications for each aspect of space hardware, and it then has
detailed oversight to ensure that those specs are met by the contractor. Though
cumbersome, this process is designed to ensure that taxpayers are not forced to take
possession of a substandard item. According to senior NASA official: “That price is
the price Americans, through their Congress, have chosen to pay in order to have a
fair, transparent, fully accountable process,” he said. “Most of federal procurement
law is designed to protect the American taxpayers from the downside. If you ask me
whether the government should streamline these rules, I would say yes. But because

that statement is true, it does not follow that NASA should hand $6 billion over to

8

 

FALSE CLAIMS ACT COMPLAINT

 

 
Cas

—

coc OU WOAH DH fF WH LY

K

 

b 2:19-cv-02180-FMO-JC Document 24 Filed 03/22/19 Page 9 of 31 Page ID #:157

SpaceX and tell them to call us when they’re done.”
NON-DESTRUCTIVE EVALUATION

15. The field of Non-Destructive Evaluation (“NDE”), alternatively referred
to as Non-Destructive Testing (“NDT”), is a very broad, interdisciplinary field that
plays a critical role in assuring that structural components and systems perform their
function in a reliable and cost-effective fashion. NDE technicians and engineers define
and implement tests to determine material properties, such as fracture toughness,
formability, and other physical characteristics, so as to locate and characterize
material conditions and flaws that might otherwise cause planes to crash, reactors to
fail, trains to derail, pipelines to burst, and a variety of less visible, but equally
troubling events. NDE tests are performed in a manner that does not affect the future
usefulness of the object or material. In other words, NDE allows parts and material to
be inspected and measured without damaging them. Commonly used inspection
methods in the field of NDE include:

e Visual and Optical Testing (“VT”): The most basic NDE method is

 

visual examination. Visual examiners follow procedures that range from simply
looking at a part to see if surface imperfections are visible, to using computer
controlled camera systems to automatically recognize and measure features of a
component.

e Radiography (“RT”): RT involves using penetrating gamma- or X-

 

radiation on materials and products to look for defects or examine internal or hidden
features. An X-ray generator or radioactive isotope is used as the source of radiation.
Radiation is directed through a part and onto film or other detector. The resulting
shadowgraph shows the internal features and soundness of the part. Material thickness

and density changes are indicated as lighter or darker areas on the film or detector.

 

' Paragraphs 11-14, supra, draw heavily from a July 19, 2017 article written by Eric
Berger entitled “Elon Musk knows what’s ailing NASA — costly contracting”,
available at: https://arstechnica.com/science/2017/07/elon-musk-knows-whats-ailing-
nasa-costly-contracting/

 

9

 

FALSE CLAIMS ACT COMPLAINT

 

 
Case

—

coco OU wWAaAYH DH fF WH LY

ay

 

2:19-cv-02180-FMO-JC Document 24 Filed 03/22/19 Page 10 of 31 Page ID #:158

The darker areas in the radiograph below represent internal voids in the component.

* Magnetic Particle Testing (“MT”): This NDE method is accomplished by

 

inducing a magnetic field in a ferromagnetic material and then dusting the surface
with iron particles (either dry or suspended in liquid). Surface and near-surface flaws
disrupt the flow of the magnetic field within the part and force some of the field to
leak out at the surface. Iron particles are attracted and concentrated at sites of the
magnetic flux leakages. This produces a visible indication of defect on the surface of
the material.

a Ultrasonic Testing (“UT”): In ultrasonic testing, high-frequency sound

 

waves are transmitted into a material to detect imperfections or to locate changes in
material properties. The most commonly used ultrasonic testing technique is pulse
echo, whereby sound is introduced into a test object and reflections (echoes) from
internal imperfections or the part’s geometrical surfaces are returned to a receiver.

* Penetrant Testing (“PT”): With this testing method, the test object is

 

coated with a solution that contains a visible or fluorescent dye. Excess solution is
then removed from the surface of the object but is left in surface breaking defects. A
developer is then applied to draw the penetrant out of the defects. With fluorescent
dyes, ultraviolet light is used to make the bleedout fluoresce brightly, thus allowing
imperfections to be readily seen. With visible dyes, a vivid color contrast between the
penetrant and developer makes the bleedout easy to see.

° Electromagnetic Testing (“ET”): There are a number of electromagnetic

 

testing methods, among them eddy current testing. In eddy current testing, electrical
currents (eddy currents) are generated in a conductive material by a changing
magnetic field. The strength of these eddy currents can be measured. Material defects
cause interruptions in the flow of the eddy currents which alert the inspector to the
presence of a defect or other change in the material. Eddy currents are also affected by

the electrical conductivity and magnetic permeability of a material, which makes it

10

 

 

FALSE CLAIMS ACT COMPLAINT

 
Case

—

co Oo wa DA Se WH NW

ay

 

2:19-cv-02180-FMO-JC Document 24 Filed 03/22/19 Page 11 of 31 Page ID #:159

possible to sort some materials based on these properties. ”

16. NASA emphasizes the vital importance of NDE on its public website,
explaining that “NDE professionals inspect, test and evaluate materials, components,
and systems for discontinuities before they cause severe damage, operation
inefficiencies, or in-service failures. Early detection of defects assures the high
reliability, integrity, and safety of material used in aerospace.”

17. NDE is not only critical to the early detection of defects to prevent
mission failures and catastrophes, but it is also used in the wake of such failures to
ensure that they do not recur.

18. For example, in a press conference preceding a March 2013 Falcon 9
rocket launch, SpaceX president Gwynne Shotwell explained that engineers conducted
exhaustive testing to make sure the engines in this launch did not suffer from the same
defect that caused engine failure in the previous October 7, 2012 launch. According to
Shotwell: “We did extensive analysis to understand the problem, [and] extensive
assessment and testing on these particular engines ... The field of science that we’re
talking about is called NDE - non-destructive evaluation. It’s as much an art as a
science, and we’re certainly getting much better at it as we mature.”*

19. Nevertheless, when a subsequent unmanned SpaceX rocket exploded on
June 28, 2015 while ferrying supplies to the International Space Station (“ISS”), the
consequences were far-reaching. According to reports, the failure of the commercial

resupply mission, known as CRS-7, spelled delays for future missions to the station

 

* Information included in Paragraph 15, supra, is taken from the NDT Resource
Center home page, available at: https://www.nde-ed.org/AboutNDT/aboutndt.htm

 

$https://www_.nasa.gov/centers/wstf/supporting capabilities/nondestructive evaluation
/index.html

* See “SpaceX, NASA confident in Falcon 9 rocket engines”, by Stephen Clark,
February 28, 2013, available at:
https://spaceflightnow.com/falcon9/005/130228engine/

1]

 

 

FALSE CLAIMS ACT COMPLAINT

 
Case

—

Cc OU woHN Dw SP WH

ay

 

2:19-cv-02180-FMO-JC Document 24 Filed 03/22/19 Page 12 of 31 Page ID #:160

and lost NASA a new airlock it had developed for commercial spacecraft bringing
humans to the station. It tightened the supply of necessary resources on the ISS and,
back on Earth, emboldened SpaceX’s opponents in Congress, which ultimately
controls how much NASA can spend on its contractors. The explosion also meant that
SpaceX forfeited a third of its launch fee, perhaps as much as $44 million. (The
individual price breakdown of the flights is not public, but the NASA contract pays
SpaceX about $1.6 billion for 12 missions.)°

20. Although SpaceX’s internal investigation into this particular rocket
failure put the blame on a strut supposedly manufactured by a subcontractor that
SpaceX declined to identify, SpaceX nevertheless shifted (or at least purported to
shift) its manufacturing practices in response to NASA concerns identified in a June
28, 2016 Audit by the NASA Office of Inspector General. According to the Audit:

The company [SpaceX] ... reviewed the certifications of all

spaceflight hardware and altered its quality control processes to better

align with NASA technical standards. In order to track completion of

its corrective actions, SpaceX is updating its process for identifying

and resolving work-related tasks, which allows for improved auditing,

prioritizing, and tracking of fracturable hardware. To administer its

updated quality control process, SpaceX has reorganized into three

teams called “Design Reliability,” “Build Reliability,” and “Flight

Reliability.’”

SPACEX’S PERVASIVE NDE CERTIFICATION FRAUD
21. Doe was hired by SpaceX in or about et 2016 for the express purpose

 

> See “How SpaceX kept its number one client happy after its rocket exploded”, by
Tim Fernholz, July 2, 2016, available at: https://qz.com/722023/how-spacex-kept-its-
number-one-client-happy-after-its-rocket-exploded/

® See NASA Office of Inspector General Office of Audits Report No. IG-16-025:
NASA’S RESPONSE TO SPACEX’S JUNE 2015 LAUNCH FAILURE: IMPACTS
ON COMMERCIAL RESUPPLY OF THE INTERNATIONAL SPACE STATION,
June 28, 2016, at p. 8.

 

12

 

 

FALSE CLAIMS ACT COMPLAINT

 
Case

Ww bh

coc Oo wos DH A &

11

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

ay

 

2:19-cv-02180-FMO-JC Document 24 Filed 03/22/19 Page 13 of 31 Page ID #:161

of “fixing” SpaceX’s Phased-Array Ultrasonic Testing (“PAUT”) program. Indeed,
Doe was specifically told by multiple managers at SpaceX that he was brought on
because a ee there were so many problems in this
department at SpaceX that needed fixing.

22. Not coincidentally, SpaceX’s hiring of Doe occurred at or around the
time the aforementioned NASA Audit (triggered by the June 28, 2015 mission failure)
was being concluded and its recommendations implemented, including SpaceX’s
reorganization of its NDE and quality control processes.

23. Upon his hiring in or about aa 2016, and continuing thereafter, SpaceX
required Doe to pass examinations for certification in the NDE methods he would be
using to inspect various components of the Falcon 9 launch vehicle and Dragon
capsule. Such testing and certification is standard for all companies that employ NDE
workers in order to ensure that the NDE worker, also called “inspector”, can perform
NDE tasks accurately. As previously discussed hereinabove, much of the work an
inspector performs is highly technical and requires a prerequisite amount of
experience, training, and qualification testing.

24. In his first couple of weeks with SpaceX, Sas Doe

was given certification exams for Ultrasonic Testing (UT Level II) and Penetrant
Testing (PT Level II) by SpaceX’s then Responsible Level III NDE Technician{ilil
i These exams were administered in cubicle spaces on the second floor of SpaceX
headquarters in Hawthorne, California.

25. For the Ultrasonic Testing exams, the harder of the two methods, Doe
was provided by es with the answer key along with the tests.

26. Because the answer keys were provided to him without comment, and
because he was left alone in the cubicle areas to take the tests, Doe assumed that the
provision of the answer keys by SpaceX to him was a test in itself to see if he would
cheat or not. The area has many security cameras recording at all times. Accordingly,

before beginning his tests, Doe made a point to take both answer keys to a nearby

13

 

 

FALSE CLAIMS ACT COMPLAINT

 
Case

WwW bh

co OU wos DH A f&

11

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

ay

 

2:19-cv-02180-FMO-JC Document 24 Filed 03/22/19 Page 14 of 31 Page ID #:162

copy room and place them in a container for documents to be shredded.

27. It was inconceivable to Doe at the time that he would intentionally be
given the answer keys to the tests which were designed to certify his independent
ability perform vital inspections of rocket parts and materials that could determine the
success or failure of missions worth millions (and sometimes billions) of dollars to
SpaceX and its government partners such as NASA and the Pentagon, and upon which
the lives of astronauts may well depend. Instead, Doe had logically expected that
SpaceX would place an absolute premium on testing and certifying its NDE inspectors
because often a single inspector would be charged with the task of accepting or
rejecting a weld, repair, or component that could fail or be defective and destroy a
launch vehicle and payload in flight.

28. Over the course of his previous ig) years as an inspector at i NDE
companies before SpaceX, Doe had been given numerous certification exams, and
never once been provided with the answers before or during the examination.

29. After taking these initial NDE tests at SpaceX, Doe went back out to the
production floor and mentioned to a7 who was at the time an informal
mentor to Doe, that he had been provided with answer keys in advance of taking the
tests. il did not express any surprise or concern at Doe’s revelation, and instead
stated the following (or something to the same effect): “The answer keys are all on
DFS. He zm didn’t even have to print it out for you.”

30. DFS is SpaceX’s internal server on which the NDE department has a
section designated as a repository for archived data, procedures, and setup files. Doe
learned that day that SpaceX also knowingly, intentionally, and/or with reckless
disregard maintained a folder on DFS with all of the exact exams that SpaceX gives to
its NDE inspectors along with the answer keys to these exams.

31. Several months later (in or about late 2016), SpaceX administered a VT
certification exam to Doe. As with the earlier certification exams, SpaceX also

ensured that the answer keys for the VT certification exam were again made available

14

 

 

FALSE CLAIMS ACT COMPLAINT

 
Case

Ww bo

So oOo 68 s OD tA

11

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

ay

 

2:19-cv-02180-FMO-JC Document 24 Filed 03/22/19 Page 15 of 31 Page ID #:163

to Doe.

32. Doe is informed and believes, based upon his own firsthand observations,
as well as the common-knowledge within the NDE department, every NDE inspector
who worked for SpaceX — at least from = 2016 through i] 2018, if not long
before then and continuing thereafter — was knowingly, intentionally, and/or with
reckless disregard provided by SpaceX with access to the answer keys for every
certification exam administered by SpaceX. Not surprisingly, nearly every inspector
scored 100% on what should have been very difficult certification exams.

33. After each exam, aaa would typically send out a group email
congratulating one inspector after another for getting the incredible score of 100% on
the exams, exclaiming: “We really do have the best NDE team in the world!”.

34. Meanwhile, everyone in SpaceX’s NDE department knew SpaceX’s
testing procedures were a sham. The inspectors would joke about it, commenting:
“People need to learn to miss a couple. It looks bad.”

35. In or about Sa having grown increasingly concerned about the
certification fraud, Doe decided to report the issue to Human Resources. It terrified
Doe to think that in 2019, SpaceX was planning to put human lives into a capsule and
launch them into orbit on a launch vehicle inspected by employees who were
fraudulently given their certifications.

36. Doe explained to << his HR rep, that cheating was
rampant in the department and that SpaceX had far from the “best NDE team in the
world”. What it actually had was a group of undertrained, mostly incompetent,
inspectors who had memorized the steps to perform their jobs without possessing the
knowledge, competence, or confidence to actually find and report defects.

37. Doe specifically showed Sy! exactly where all of the
certification tests and answer keys were on the server (not hidden at all, smack dab in
the root NDE folder). Doe told ie that this folder is common knowledge within the

department; that his coworkers openly talk about cheating on their exams using these

15

 

 

FALSE CLAIMS ACT COMPLAINT

 
Case

ww bo

oo wo oO so th

11

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

ay

 

2:19-cv-02180-FMO-JC Document 24 Filed 03/22/19 Page 16 of 31 Page ID #:164

answer keys; and that in the two years he had been with the company, most of the
inspectors with legitimate experience had left the company or been promoted to more
administrative positions, leaving the remaining NDE inspectors on balance unable to
accurately perform their tasks since they had only rudimentary training and their
certifications had been gifted to them.

38. Doe explained that many of the basics of a particular NDE method were
unknown to these supposedly “certified inspectors”, and, as a result, many defects
were being missed at the NDE level in Hawthorne and being found instead, if at all,
down the line, often at SpaceX’s McGregor, Texas test site.

39. Paciady thanked Doe for telling g about these issues, but he never
received any further follow-up whatsoever regarding the issue.

40. Two weeks later Doe noticed that the person responsible for NDE

certifications at SpaceX was transferred to another position within

the company and another employeellma was placed in charge of NDE

certifications.

4]. Unfortunately, the mere replacement of =i with iat did nothing
to change SpaceX’s policy and practice of rigging the results of its NDE exams to
ensure that its technicians received certifications they were not qualified to receive in
order to inspect and approve critical aerospace hardware so that SpaceX could meet
critical manufacture and delivery deadlines, including in particular under its multi-
billion dollar contracts with the United States Government, that would otherwise
almost certainly not be met at all, or at least not as timely or as cheaply, had SpaceX
properly tested and certified its NDE personnel.

42. Towit, Doe’s main job function while at SpaceX was to perform phased-
array ultrasonic testing (“PAUT”). Shockingly, Doe was never actually tested by
SpaceX for this method. Under specific instructions from SpaceX and with SpaceX’s

express knowledge, Doe PAUT inspected the structural welds on every single launch

vehicle from {bo 16 un:ii I 30: s without spacex

16

 

 

FALSE CLAIMS ACT COMPLAINT

 
Case

ay

 

2:19-cv-02180-FMO-JC Document 24 Filed 03/22/19 Page 17 of 31 Page ID #:165

ever having given him a single exam for the method.

43. In or about mid-2018, SpaceX and NASA came to be aware of particular
defects which could occur in the launch vehicle’s domes that separate tanks on the
booster. These particular defects were very tiny and NASA was concerned that they
would be too small to detect during production.

44. In order to perform PAUT on these domes to look for these tiny defects,
an inspector must pass a “Dome POD” exam. P.O.D. is an acronym for Probability of
Detection. In connection with its Dome POD exams, SpaceX had several plates
manufactured with artificial defects, and then required its inspectors to find all of the
defects and give the amplitude of each defect in order to pass the exams. In order to
ensure that its inspectors would pass these certification exams, SpaceX intentionally
manufactured the testing plates so that the defects, which were supposed to be
exceedingly if not microscopically tiny, were instead quite obvious to the naked eye.

45. Moreover, just like all of the other NDE exams administered by SpaceX,
the answer key for the Dome POD exams, in the form of a PowerPoint presentation,
was knowingly, intentionally, and/or with reckless disregard widely circulated within
the NDE department. Indeed, when it was Doe’s turn to take this exam, no less than
three people at SpaceX made sure he had a copy of the PowerPoint answer key. Not
surprisingly, everyone who took this exam at SpaceX scored a perfect 100%.

46. Doe is informed and believes that, as of acme 2018 (fuss
yaa nary a single production floor inspector could pass a legitimate NDE exam,
proctored by an outside party, and without having the answer key provided
beforehand.

47. Doe is further informed and believes that SpaceX intentionally stacked its
deck with inspectors who lacked the knowledge, competence, and confidence to
recognize and identify defective components, and who instead would quickly and
uncritically accept parts. This policy and practice was cultivated at and by SpaceX

knowingly, intentionally, and/or with reckless disregard in order to minimize

hi

 

 

FALSE CLAIMS ACT COMPLAINT

 
Case

—

Cc OU wWoNHN DH FS WH

ay

 

2:19-cv-02180-FMO-JC Document 24 Filed 03/22/19 Page 18 of 31 Page ID #:166

production bottlenecks which would otherwise arise when defects were found. At
SpaceX, a premium was placed on performing tasks quickly, not correctly.
FEDERAL REGULATIONS AND CONTRACT PROVISIONS VIOLATED BY
SPACEX’S NDE CERTIFICATION FRAUD
48. Doe is informed and believes that, from approximately a 2016
through =z 2018, if not before and continuing thereafter, SpaceX, by and
through its fraudulent NDE certification policies and practices as set forth
hereinabove, knowingly, intentionally, and/or with reckless disregard violated the
following Federal Acquisition Regulations (“FARs”), each of which Doe is informed
and believes is (or was) expressly incorporated in and/or applicable to each of
SpaceX’s contracts with the United States Government:
® FAR § 1852.223-75: Major Breach of Safety or Security

(a) Safety is the freedom from those conditions that can cause death,
injury, occupational illness, damage to or loss of equipment or property, or damage to
the environment. Safety is essential to NASA and is a material part of this contract.
NASA's safety priority is to protect: (1) The public; (2) astronauts and pilots; (3) the
NASA workforce (including contractor employees working on NASA contracts); and
(4) high-value equipment and property. A major breach of safety may constitute a
breach of contract that entitles the Government to exercise any of its rights and
remedies applicable to material parts of this contract, including termination for
default. A major breach of safety must be related directly to the work on the contract.
A major breach of safety is an act or omission of the Contractor that consists of an
accident, incident, or exposure resulting in a fatality or mission failure; or in damage
to equipment or property equal to or greater than $1 million; or in any “willful” or
“repeat” violation cited by the Occupational Safety and Health Administration
(OSHA) or by a state agency operating under an OSHA approved plan.

(b) Security is the condition of safeguarding against espionage,

sabotage, crime (including computer crime), or attack. A major breach of security may

18

 

 

FALSE CLAIMS ACT COMPLAINT

 
Case

—

Cc OU WwWoAN DO He WY NY

ay

 

2:19-cv-02180-FMO-JC Document 24 Filed 03/22/19 Page 19 of 31 Page ID #:167

constitute a breach of contract that entitles the Government to exercise any of its rights
and remedies applicable to material parts of this contract, including termination for
default. A major breach of security may occur on or off Government installations, but
must be related directly to the work on the contract. A major breach of security is an
act or omission by the Contractor that results in compromise of classified information,
illegal technology transfer, workplace violence resulting in criminal conviction,
sabotage, compromise or denial of information technology services, equipment or
property damage from vandalism greater than $250,000, or theft greater than
$250,000.

(c) Inthe event of a major breach of safety or security, the Contractor
shall report the breach to the Contracting Officer. If directed by the Contracting
Officer, the Contractor shall conduct its own investigation and report the results to the
Government. The Contractor shall cooperate with the Government investigation, if
conducted.

4 FAR § _ 1852.246-70: Mission Critical Space System Personnel
Reliability Program

(a) In implementation of the Mission Critical Space System Personnel
Reliability Program, described in 14 CFR 1214.5, the Government shall identify
personnel positions that are mission critical. Some of the positions as identified may
now or in the future be held by employees of the Contractor. Upon notification by the
Contracting Officer that a mission-critical position 1s being or will be filled by one or
more of the Contractor's employees, the Contractor shall (1) provide the affected
employees with a clear understanding of the investigative and medical requirements
and, (2), to the extent permitted by applicable law, assist the Government by
furnishing personal data and medical records.

(b) The standard that will be used in certifying individuals for a
mission-critical position is that they must be determined to be suitable, competent, and

reliable in the performance of their assigned duties in accordance with the screening

19

 

 

FALSE CLAIMS ACT COMPLAINT

 
Case

—

co Oo OY DTD A Se WY WL

ay

 

2:19-cv-02180-FMO-JC Document 24 Filed 03/22/19 Page 20 of 31 Page ID #:168

requirements 14 CFR 1214.5. If the Government determines that a Contractor
employee occupying or nominated to occupy a mission-critical position will not be
certified for such duty, the Contracting Officer shall (1) furnish to the employee the
specific reasons for its action; (2) advise the employee that he/she may avail
himself/herself of the review procedures that are a part of the certification system; and
(3) furnish him/her a copy of those procedures upon request.

(c) Ifa Contractor employee who has been nominated for (but has not
yet filled) a mission-critical position 1s not certified, the Contractor agrees to defer the
appointment to the position until the employee has had an opportunity to pursue the
referenced procedures. If the employee is an incumbent to the position, the Contractor
agrees, upon the request of the Government, to remove him/her from the position
temporarily pending an appeal of the action under the review procedures. If any
employee not certified elects not to take action under the procedures, or, if having
taken action, is not successful in obtaining a reversal of the determination, the
Contractor agrees not to appoint the employee to the position, or if already appointed,
to promptly remove the employee.

® FAR § 52.203-13; Contractor Code of Business Ethics and Conduct

(b) Code of business ethics and conduct.
(1) Within 30 days after contract award, unless the Contracting
Officer establishes a longer time period, the Contractor shall -
(1) | Have a written code of business ethics and conduct;
(11) Make a copy of the code available to each employee
engaged in performance of the contract.
(2) The Contractor shall -
(i) | Exercise due diligence to prevent and detect criminal
conduct; and

(ii) Otherwise promote an organizational culture that

20

 

 

FALSE CLAIMS ACT COMPLAINT

 
Case

—

co OU waa DTD A Se WH

ay

 

2:19-cv-02180-FMO-JC Document 24 Filed 03/22/19 Page 21 of 31 Page ID #:169

encourages ethical conduct and a commitment to compliance with the law.
(3)

(1) |The Contractor shall timely disclose, in writing, to the
agency Office of the Inspector General (OIG), with a copy to the Contracting Officer,
whenever, in connection with the award, performance, or closeout of this contract or
any subcontract thereunder, the Contractor has credible evidence that a principal,
employee, agent, or subcontractor of the Contractor has committed -

(A) A violation of Federal criminal law involving
fraud, conflict of interest, bribery, or gratuity violations found in Title 18 of the
United States Code; or

(B) A violation of the civil False Claims Act (31
U.S.C. 3729-3733).

(11) The Government, to the extent permitted by law and
regulation, will safeguard and treat information obtained pursuant to the Contractor's
disclosure as confidential where the information has been marked “confidential” or
“proprietary” by the company. To the extent permitted by law and regulation, such
information will not be released by the Government to the public pursuant to a
Freedom of Information Act request, 5 U.S.C. Section 552, without prior notification
to the Contractor. The Government may transfer documents provided by the
Contractor to any department or agency within the Executive Branch if the
information relates to matters within the organization's jurisdiction.

(ii) If the violation relates to an order against a

Governmentwide acquisition contract, a multi-agency contract, a multiple-award

schedule contract such as the Federal Supply Schedule, or any other procurement

instrument intended for use by multiple agencies, the Contractor shall notify the OIG
of the ordering agency and the IG of the agency responsible for the basic contract.

(c) Business ethics awareness and compliance program and internal

control system. This paragraph (c) does not apply if the Contractor has represented

21

 

 

FALSE CLAIMS ACT COMPLAINT

 
Case

—

coc OU WOAH DWH fF WH LY

ay

 

2:19-cv-02180-FMO-JC Document 24 Filed 03/22/19 Page 22 of 31 Page ID #:170

itself as a small business concern pursuant to the award of this contract or if this
contract 1s for the acquisition of a commercial item as defined at FAR 2.101. The
Contractor shall establish the following within 90 days after contract award, unless the
Contracting Officer establishes a longer time period:

(1) An ongoing business ethics awareness and compliance
program.

(i) This program shall include reasonable steps to
communicate periodically and in a practical manner the Contractor's standards and
procedures and other aspects of the Contractor's business ethics awareness and
compliance program and internal control system, by conducting effective training
programs and otherwise disseminating information appropriate to an individual's
respective roles and responsibilities.

(11) The training conducted under this program shall be
provided to the Contractor's principals and employees, and as appropriate, the
Contractor's agents and subcontractors.

(2) An internal control system.

(1) The Contractor's internal control system shall -

(A) Establish standards and procedures to facilitate
timely discovery of improper conduct in connection with Government contracts; and

(B) Ensure corrective measures are promptly
instituted and carried out.

(11) At a minimum, the Contractor's internal control
system shall provide for the following:

(A) Assignment of responsibility at a sufficiently
high level and adequate resources to ensure effectiveness of the business ethics
awareness and compliance program and internal control system.

(B) Reasonable efforts not to include an individual

as a principal, whom due diligence would have exposed as having engaged 1n conduct

22

 

 

FALSE CLAIMS ACT COMPLAINT

 
Case

—_—

cr OU woNH Dw F&F WH

ay

 

2:19-cv-02180-FMO-JC Document 24 Filed 03/22/19 Page 23 of 31 Page ID #:171

that 1s in conflict with the Contractor's code of business ethics and conduct.

(C) Periodic reviews of company _ business
practices, procedures, policies, and internal controls for compliance with the
Contractor's code of business ethics and conduct and the special requirements of
Government contracting, including -

(1) Monitoring and auditing to detect
criminal conduct;

(2) Periodic evaluation of the effectiveness
of the business ethics awareness and compliance program and internal control system,
especially if criminal conduct has been detected; and

(3) Periodic assessment of the risk of
criminal conduct, with appropriate steps to design, implement, or modify the business
ethics awareness and compliance program and the internal control system as necessary
to reduce the risk of criminal conduct identified through this process.

(D) An internal reporting mechanism, such as a
hotline, which allows for anonymity or confidentiality, by which employees may
report suspected instances of improper conduct, and instructions that encourage
employees to make such reports.

(E) Disciplinary action for improper conduct or for
failing to take reasonable steps to prevent or detect improper conduct.

(F) Timely disclosure, in writing, to the agency
OIG, with a copy to the Contracting Officer, whenever, in connection with the award,
performance, or closeout of any Government contract performed by the Contractor or
a subcontractor thereunder, the Contractor has credible evidence that a principal,
employee, agent, or subcontractor of the Contractor has committed a violation of
Federal criminal law involving fraud, conflict of interest, bribery, or gratuity
violations found in Title 18 U.S.C. or a violation of the civil False Claims Act (31
U.S.C. 3729-3733).

23

 

 

FALSE CLAIMS ACT COMPLAINT

 
Case

—

co OU wWoHN DA Se WH WL

ay

 

2:19-cv-02180-FMO-JC Document 24 Filed 03/22/19 Page 24 of 31 Page ID #:172

(1) If a violation relates to more than one
Government contract, the Contractor may make the disclosure to the agency OIG and
Contracting Officer responsible for the largest dollar value contract impacted by the
violation.

(2) Ifthe violation relates to an order against
a Governmentwide acquisition contract, a multi-agency contract, a multiple-award
schedule contract such as the Federal Supply Schedule, or any other procurement
instrument intended for use by multiple agencies, the contractor shall notify the OIG
of the ordering agency and the IG of the agency responsible for the basic contract, and
the respective agencies’ contracting officers.

(3) The disclosure requirement for an
individual contract continues until at least 3 years after final payment on the contract.

(4) The Government will safeguard such
disclosures in accordance with paragraph (b)(3)(i1) of this clause.

(G) Full cooperation with any Government agencies

responsible for audits, investigations, or corrective actions.

° FAR § 52.246-1: Contractor Inspection Requirements

The Contractor is responsible for performing or having performed ll
inspections and tests necessary to substantiate that the supplies or services furnished
under this contract conform to contract requirements, including any applicable
technical requirements for specified manufacturers’ parts. This clause takes
precedence over any Government inspection and testing required in the contract’s
specifications, except for specialized inspections or tests specified to be performed
solely by the Government.

° FAR § 52.246-4: Inspection of Services - Fixed-Price

(a) Definitions. Services, as used in this clause, includes services

performed, workmanship, and material furnished or utilized in the performance of

24

 

 

FALSE CLAIMS ACT COMPLAINT

 
Case

—

Cc OU wWoNAN DTD Se WY NY

ay

 

2:19-cv-02180-FMO-JC Document 24 Filed 03/22/19 Page 25 of 31 Page ID #:173

services.

(b) The Contractor shall provide and maintain an inspection system
acceptable to the Government covering the services under this contract. Complete
records of all inspection work performed by the Contractor shall be maintained and
made available to the Government during contract performance and for as long
afterwards as the contract requires.

(c) The Government has the right to inspect and test all services called
for by the contract, to the extent practicable at all times and places during the term of
the contract. The Government shall perform inspections and tests in a manner that will
not unduly delay the work.

(d) Ifthe Government performs inspections or tests on the premises of
the Contractor or a subcontractor, the Contractor shall furnish, and shall require
subcontractors to furnish, at no increase in contract price, all reasonable facilities and
assistance for the safe and convenient performance of these duties.

(e) If any of the services do not conform with contract requirements,
the Government may require the Contractor to perform the services again in
conformity with contract requirements, at no increase in contract amount. When the
defects in services cannot be corrected by reperformance, the Government may (1)
require the Contractor to take necessary action to ensure that future performance
conforms to contract requirements and (2) reduce the contract price to reflect the
reduced value of the services performed.

(f) Ifthe Contractor fails to promptly perform the services again or to
take the necessary action to ensure future performance in conformity with contract
requirements, the Government may (1) by contract or otherwise, perform the services
and charge to the Contractor any cost incurred by the Government that is directly
related to the performance of such service or (2) terminate the contract for default.

s FAR § 52.246-20: Warranty of Services

(a) Definitions.

25

 

 

FALSE CLAIMS ACT COMPLAINT

 
Case

—

coc OU WOAH DWH fF WH LY

ay

 

2:19-cv-02180-FMO-JC Document 24 Filed 03/22/19 Page 26 of 31 Page ID #:174

“Acceptance,” as used in this clause, means the act of an authorized
representative of the Government by which the Government assumes for itself, or as
an agent of another, ownership of existing and identified supplies, or approves specific
services, as partial or complete performance of the contract.

(b) Notwithstanding inspection and acceptance by the Government or
any provision concerning the conclusiveness thereof, the Contractor warrants that all
services performed under this contract will, at the time of acceptance, be free from
defects in workmanship and conform to the requirements of this contract. The
Contracting Officer shall give written notice of any defect or nonconformance to the
Contractor {Contracting Officer shall insert the specific period of time
in which notice shall be given to the Contractor; e.g., “within 30 days from the date of
acceptance by the Government,”; within 1000 hours of use by the Government;” or
other specified event whose occurrence will terminate the period of notice, or
combination of any applicable events or period of time]. This notice shall state either -

(1) That the Contractor shall correct or reperform any defective
or nonconforming services; or

(2) That the Government does not require correction or
reperformance.

(c) If the Contractor is required to correct or reperform, it shall be at
no cost to the Government, and any services corrected or reperformed by the
Contractor shall be subject to this clause to the same extent as work initially
performed. If the Contractor fails or refuses to correct or reperform, the Contracting
Officer may, by contract or otherwise, correct or replace with similar services and
charge to the Contractor the cost occasioned to the Government thereby, or make an
equitable adjustment in the contract price.

(d) If the Government does not require correction or reperformance,

the Contracting Officer shall make an equitable adjustment in the contract price.

26

 

 

FALSE CLAIMS ACT COMPLAINT

 
Case

ay

 

2:19-cv-02180-FMO-JC Document 24 Filed 03/22/19 Page 27 of 31 Page ID #:175

= FAR § 52.232-32: Performance-Based Payments

(a) Amount of payments and limitations on payments. Subject to such
other limitations and conditions as are specified in this contract and this clause, the
amount of payments and limitations on payments shall be specified in the contract's
description of the basis for payment.

(b) Contractor request for performance-based payment. The
Contractor may submit requests for payment of performance-based payments not
more frequently than monthly, in a form and manner acceptable to the Contracting
Officer. Unless otherwise authorized by the Contracting Officer, all performance-
based payments in any period for which payment is being requested shall be included
in a single request, appropriately itemized and totaled. The Contractor's request shall
contain the information and certification detailed in paragraphs (1) and (m) of this
clause.

(c) Approval and payment of requests.

(1) The Contractor shall not be entitled to payment of a request
for performance-based payment prior to successful accomplishment of the event or
performance criterion for which payment is requested. The Contracting Officer shall
determine whether the event or performance criterion for which payment is requested
has been successfully accomplished in accordance with the terms of the contract. The
Contracting Officer may, at any time, require the Contractor to substantiate the
successful performance of any event or performance criterion which has been or is
represented as being payable.

(2) A payment under this performance-based payment clause is
a contract financing payment under the Prompt Payment clause of this contract and
not subject to the interest penalty provisions of the Prompt Payment Act. The
designated payment office will pay approved requests on the ___ [Contracting
Officer insert day as prescribed by agency head; if not prescribed, insert “30th”| day

after receipt of the request for performance-based payment by the designated payment

27

 

 

FALSE CLAIMS ACT COMPLAINT

 
Case

—

co OU wo DA Se WH

ay

 

2:19-cv-02180-FMO-JC Document 24 Filed 03/22/19 Page 28 of 31 Page ID #:176

office. However, the designated payment office is not required to provide payment if
the Contracting Officer requires substantiation as provided in paragraph (c)(1) of this
clause, or inquires into the status of an event or performance criterion, or into any of
the conditions listed in paragraph (a) of this clause, or into the Contractor certification.
The payment period will not begin until the Contracting Officer approves the request.

(3) The approval by the Contracting Officer of a request for
performance-based payment does not constitute an acceptance by the Government and
does not excuse the Contractor from performance of obligations under this contract.

(d) Liquidation of performance-based payments.

(1) Performance-based finance amounts paid prior to payment
for delivery of an item shall be liquidated by deducting a percentage or a designated
dollar amount from the delivery payment. If the performance-based finance payments
are on a delivery item basis, the liquidation amount for each such line item shall be the
percent of that delivery item price that was previously paid under performance-based
finance payments or the designated dollar amount. If the performance-based finance
payments are on a whole contract basis, liquidation shall be by either predesignated
liquidation amounts or a liquidation percentage.

(2) If at any time the amount of payments under this contract
exceeds any limitation in this contract, the Contractor shall repay to the Government
the excess. Unless otherwise determined by the Contracting Officer, such excess shall
be credited as a reduction in the unliquidated performance-based payment balance(s),
after adjustment of invoice payments and balances for any retroactive price
adjustments.

(e) Reduction or suspension of performance-based payments. The
Contracting Officer may reduce or suspend performance-based payments, liquidate
performance-based payments by deduction from any payment under the contract, or
take a combination of these actions after finding upon substantial evidence any of the

following conditions:

28

 

 

FALSE CLAIMS ACT COMPLAINT

 
Case

—

coc OU WAH Dw fF WH LY

ay

 

2:19-cv-02180-FMO-JC Document 24 Filed 03/22/19 Page 29 of 31 Page ID #:177

(1) The Contractor failed to comply with any material
requirement of this contract (which includes paragraphs (h) and (1) of this clause).

(2) Performance of this contract is endangered by the
Contractor's (i) failure to make progress, or (11) unsatisfactory financial condition.

(3) The Contractor is delinquent in payment of any

subcontractor or supplier under this contract in the ordinary course of business.

FIRST CAUSE OF ACTION
VIOLATIONS OF FALSE CLAIMS ACT, 31 U.S.C § 3729, ET SEQ.
BY SPACEX

49. Plaintiff and Relator hereby restate and incorporates herein by this
reference each of the allegations set forth in the preceding paragraphs.

50. By virtue of SpaceX’s conduct described hereinabove, in particular its
knowingly fraudulent certification of its NDE inspectors and its concomitant
knowledge that their resulting inspections of parts and materials manufactured and/or
delivered by SpaceX pursuant to SpaceX’s contracts with the United States
Government, including without limitation the NASA contracts identified in Paragraph
10 hereinabove, SpaceX has certified, expressly or by implication, compliance with
various statutes and/or regulations, including without limitation the FAR provisions
identified in Paragraph 48 hereinabove.

51. SpaceX made the aforementioned certifications to the United States
Government with actual knowledge of the falsity of this information, in deliberate
ignorance of the truth or falsity of the information, and/or in reckless disregard of the
truth or falsity of the information.

52. By and through such conduct on the part of SpaceX, the United States
Government has suffered damages in the collective amount of at least $1,000,000,000

or such other amount according to proof at the time of trial.

29

 

 

FALSE CLAIMS ACT COMPLAINT

 
Case

Ww bo

CPC wo a DW wT

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

ay

 

2:19-cv-02180-FMO-JC Document 24 Filed 03/22/19 Page 30 of 31 Page ID #:178

PRAYER FOR RELIEF
WHEREFORE, Plaintiff and Relator pray for judgment against Defendant

 

SpaceX as follows:

(1) Restitution to the United States Government of the damages sustained
from false claims by Defendant SpaceX for payment by the United States
Government, in the collective damage sum of at least $1,000,000,000 or according to
proof at the time of trial, pursuant to 31 U.S.C. § 3729 et seq;

(2) Statutory damages in the amount of three times the damages sustained
from the false claims by Defendant SpaceX for payment by the United States
Government, according to proof at the time of trial, pursuant to 31 U.S.C. § 3729(a);

(3) Statutory civil penalties of not less than $5,000 and not more than
$10,000 for each and every individual false claim submitted by Defendant SpaceX for
payment by the United States Government, according to proof at the time of trial,
pursuant to 31 U.S.C. § 3730(d);

(4) Statutory awards, attorneys’ fees, expenses, and costs pursuant to 31
U.S.C. § 3730(d); and

(S) Such other and further relief as the Court deems just and proper.

Dated: March 21, 2019 Respectfully submitted,

witkow | baskin

By: ___/s/Cory A. Baskin
Cory A. Baskin

Attorneys for Relator

30

 

 

FALSE CLAIMS ACT COMPLAINT

 
 

 

 

Cas@| 2:19-cv-02180-FMO-JC Document 24 Filed 03/22/19 Page 31o0f31 Page ID #:179
| DEMAND FOR JURY TRIAL
2 Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, request is
3 || hereby made for trial by jury.

4
5 || Dated: March 21, 2019 Respectfully submitted,
6 witkow | baskin
7 By: ___/s/Cory A. Baskin
g Cory A. Baskin
9 Attorneys for Relator

10

I]

12

13

14 Jj

15

16

17

18

19

20

21

22

23

24

25

26

27
28
31
FALSE CLAIMS ACT COMPLAINT

 

 

 
